Title: To George Washington from James McHenry, 10 November 1799
From: McHenry, James
To: Washington, George

 

(Confidential)My dear Sir
Philadelphia 10th Novr 1799.

My attention, for some time past, has been so completely engrossed, that notwithstanding my earnest wish to communicate with you upon several subjects, I could not without neglecting some urgent business devote any moments to that purpose. In truth, the stone, however near I may seem to get it to the summit of the mountain, is perpetually upon the recoil, and demands constant exertion and labour to keep it from descending.
I have much to say to you; many facts to entrust to your bosom. Take them without order and as they occur, you will arrange them in your own mind, and supply the results.
The prevailing rumour has no doubt reached you of disagreements in the cabinet, or that a difference of opinion exists between the President and heads of departments relative to the mission to France. I am sorry to inform you that there is too much foundation for this report. Last session of Congress, the President made the nomination of Mr Murray, to treat with the Republic of France, without any consultation, or giving the least intimation of his intentions to any of the heads of departments. This step, admitting the measure itself, to have been wise and the dictate of profound policy, was nevertheless such a departure from established practice as could not fail to excite considerable sensibility. Independent however of this circumstance, or the new practice it seemed intended to establish, the policy and wisdom of the mission, was either doubted or condemned by most if not all of the federal members of Congress, in consequence of which the nomination recieved a modification by a second message to the Senate from the President, in which they concurred.
Nothwithstanding this modification, it was very evident that most of the federal members of both branches of Congress carried home with them a settled dislike to the measure, as ill timed, predicated upon too slight grounds, and therefore humiliating to the United States; as calculated to revive French principles, strengthen the party against government, and produce changes in the sentiments and conduct of some of the European powers, that might materially affect our interests and growing commercial

prospects. Have not some of these apprehensions been already realized?
You must have perceived observations and suggestions in the News-papers of different States, tending to censure the mission, which I consider as having proceeded from these dissatisfactions.
The great and important successes of the Allies, engaged against France, the changes in the Directory, and the rapidity with which every matter and thing in France seemed hurrying to a restoration of monarchy, indicated to the heads of departments, the propriety of a suspension of the mission. We accordingly, while he was at Quincy, presented the idea to the President, as a subject for his consideration.
Without taking any notice of the subject of this letter, a few days succeeding his arrival at Trenton, he convened us, to conclude upon the instructions, and shortly after gave his final orders for the departure of the commissioners, who have accordingly sailed from Rhode Island in the Frigate United States on the 3d inst.
Shall we have a treaty with France in consequence of this mission? Yes, if she finds it necessary to her situation and circumstances. Will a treaty, which shall not trench upon any rights acquired by, give umbrage to, England? It is certain no good reason can be assigned why it should. Is it not also possible that the policy of the mission may be justified by events, such as a general peace in Europe this winter, the republican form of government remaining to France?
The President believes, and with reason, that three of the heads of departments have viewed the mission as impolitic and unwise. He does not I imagine class the Secretary of the Navy among its disapprovers, altho’ he joined in the letter advising its suspension. I find that he is particularly displeased with Mr Pickering and Mr Wolcott, thinking they have encouraged opposition to it, to the Eastward; seemingly a little less so with me; and not at all with Mr Stoddert and the attorney General, who appear to enjoy his confidence; and yet those he is so displeased with, are still received and treated by him with apparent cordiality.
Whether he will think it expedient to dismiss any, or how many of us, is a problem. I believe, the Attorney General and Secretary of the Navy are of opinion he ought, and would perhaps, if asked, advise to the dismission at least of one. There are however powerful personal reasons, especially at this juncture, which forbid it,

and it is more than possible, as these chiefly respect the Eastern quarter of the union, they will prevail.
But in my view of the subject the evil does not lay in a change of Secretaries however brought about, as these may be replaced with good and able men, but in the mission, which as far as my information extends, is become an apple of discord to the federalists, that may so operate upon the ensuing election of President as to put in jeopardy, the fruits of all their past labours, by consigning to men, devoted to French innovations and demoralizing principles, the reins of government. It is this dreaded consequence which afflicts, and calls for all the wisdom of the federalists.
It is evident, from the late election in Pennsylvania, that there is a disciplened and solid army of antifederalists ready to take the field for a President of their own principles, and equally perspicuous, from the news-papers and movements among this description of men throughout the union, that the same spirit and intention actuates the whole.
The aim of these men, or their leaders, has been, to produce a change in the public opinion, which is to overthrow present powers and perhaps institutions. In this work they have not been detered by defeats, and have certainly made considerable progress. They skilfully seize upon every circumstance, which can be made to conduce to their object. A word said by a federalist against any law or measure of the government is carefully noted and adroitly used to give a false colouring to the intentions of government. Nothing in short escapes them that can be perverted or malignantly applied to their purpose.
It is among other things to be lamented, that certain recent measures of the administration, were of such a nature as to offer an appearance of favouring individual merchants, which could not without a public injury be openly explained; and that some of the gentlemen of the administration have not by their conversations on the subject, assisted to remove the suspicions industriously propagated by the opposition. I alude particularly to the mission to Toussant to St Domingo, and the supplies sent in the vessel which carried thither the agent.
To open with St Domingo a free trade; to put an effectual stop to privateering from that Island, and to set an example which might extend to other French possessions, it was necessary to accompany the agent, with certain articles, which would prove acceptable

to Toussant in the then situation of his affairs and wants of the Island. The law, which enabled the President to open trade with any part of the French possessions, did not authorise him to procure such means as appeared to be indispensible, in this case, to give success to the attempt. There was no appropriation for the purpose, and to have taken that means from existing funds, appropriated to distinct objects, would have required a communication to Congress, which would probably have occasioned an investigation into all circumstances by the opposition. Thus situated, it was determin’d to permit the owners of the vessel, which was to carry out the agent, to ship the articles wanted by Toussant, at their own risk and account, limiting their profit, to such a sum, as would pay them for the expence of the voyage only. This was procuring for Touessaint, the articles which he most wanted, at a price far below what he could have obtained them in any other way, while it relieved [him] from the embarrassments which would have attended any application of the public money for that object.
This measure has been made an instrument of against administration. It has hence been accused of granting partial favours which could not possibly have been extended. There has also been confounded with the measure, to sow dissatisfaction among the merchants, the use which the agent is said to have made of his situation to purchase on his arrival at St Domingo large quantities of its produce, thereby enhancing the price upon the adventurers when the trade was opened.
How far this allegation may be founded I cannot say, or whether, had any other person than Doctor Stevens been the agent, the same complaint would not have been made.
The merchants, I understand also complain, that the Agent is either a merchant, or connected profitably with merchants, which gives a biass to his conduct. If he discovers partialities in executing the duties he is charged with it is a reason for his removal; but you know that the practice has been to vest merchants with the consular office.
I have learned from the Secretary of State, that Doctor Stevens has the ear and confidence of Toussaint in a very high degree. To retain this is important, but should he have made an improper use of his situation, it ought not to prevent his being superseded.
Another point on which opposition dwells with uncommon energy

and perseverance is the charge of British influence adverted to in your letter of the 11th of August ultimo. I am informed, that Mr Dallas has in his possession, a letter from Mr Adams to Mr Tench Coxe, written at the time, and on the occasion of the appointment of Mr Pinckney to London, as Minister plenipotentiary, in which he ascribes his appointment to British influence, and adds, that were he of the administration he should think it proper to watch attentively the course of things or words to that effect. This letter I also understand is to be produced on the trial of Duane, and his defence rested upon substantiating the charge. It is also said to be intended to call upon you and the President to give information in the case.
When I consider the difference in opinion, between his ministers and the President, the effects this has produced on the public mind and may particularly among federalists; the different opinions entertained by federalists relative to the policy and wisdom of the mission; the additional strength, which the calumny of British influence must derive from the letter aluded to, in the minds of the ignorant, misled and undiscerning multitude, and subjoin to all this the growth of French principles, I confess, I see more danger to the cause of order and good government at this moment, than has at any time heretofore threatened the Country.
What ought to be done? Will it produce more harmony of action among the friends of government were the President to dismiss those ministers he seems most displeased with? I think not. The Secretary of State I believe to be an upright man, who has served the United States faithfully and to the utmost of his abilities; and the Secretary of the treasury, a very able, prudent discerning and honest man, whose place could not be better filled.
Ought the President to conciliate his ministers by a conduct which does not reduce them on great occasions, to cyphers in the government, and by this means endeavour at least to restore mutual confidence and harmony of action? This I would look upon to be the wisest expedient. But will he adopt it? Will the irritation which his mind suffers from those who flatter him or badly advise him, permit his judgment to perceive and pursue this course? I really know not. I see rocks and quicksands on all sides, and administration in the attitude of a sinking ship. It will, I imagine, depend very much upon the President whether she is to weather

the storm or go down. I am with the most unalterable attachment my dear Sir yours truly and affectionately

James McHenry

